Citation Nr: 1602046	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  14-06 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for Parkinson's disease claimed as Parkinson's tremors, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Stephen Bennett, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for Parkinson's disease.

In November 2015, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the claims file. 

The Veteran was represented by Veterans of Foreign Wars during the course of the appeal, including at his November 2015 Board hearing. However, he submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in November 2015, in favor of the attorney listed on the title page herein. To date, the attorney has not offered argument or evidence in support of the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for Parkinson's disease manifested by tremors, on the basis that while he did not incur tremors during active service; such are Parkinson's tremors and Parkinson's disease is a disability presumed related to in-service herbicide exposure. The Veteran has the requisite active service such that he is presumed exposed to herbicides.

Private treatment records dated in January 2011 indicate that the Veteran complained of tremors while being treated by Dr. Cobb. Dr. Cobb wrote that he would send the Veteran for evaluation with Dr. McCoy for the tremor, a likely essential tremor; however, due to exposure to herbicides, evaluation was in order. 
Private treatment records dated in February 2011 indicate that the Veteran saw Dr. Chenault and complained of worsening tremors, for ten to twelve years. He reported that his tremors were mostly in his hands. He reported that his brother had noticed some tics and tremors in the head and neck. He reported his in-service exposure to herbicides. He was diagnosed with Parkinsonian tremor, with a comorbid diagnosis of exposure to herbicides. In March 2011, Dr. Chenault reported that while the Veteran's tremors appeared Parkinsonian, he had not responded to prescription medication; she diagnosed the Veteran with tremors. In April 2011, Dr. Chenault noted improvement in the Veteran's tremors and diagnosed him with tremors. 

On VA examination in June 2011, the examiner noted that he reviewed the Veteran's treatment records from his private neurologist, and cited that one note in February 2011 mentioned tremors for ten to twelve years and mentioned that the Veteran's brother had tics and tremors. The Veteran denied a relevant family history to the VA examiner. Resultant to physical examination, the examiner diagnosed the Veteran with essential tremors, somewhat enhanced by caffeine. The examiner reported that the Veteran did not have findings to entertain a diagnosis of Parkinson's disease, however, the examiner did not discuss this issue completely or provide a rationale for the conclusion that the Veteran did not have Parkinson's disease or that his tremors were not a manifestation or symptoms of Parkinson's disease.

During the November 2015 Board hearing, the Veteran described his in-service experiences in the Republic of Vietnam. He reported that his private physician, Dr. Cobb, told him he that he had Parkinson's tremors, and sent him to a neurologist, Dr. Chenault, who diagnosed him with Parkinson's tremors. As to his June 2011 VA examination, the Veteran asserted that he inquired as to whether he had been misdiagnosed with Parkinson's tremors and was not provided a sufficient response. He also reported that he did not inform the VA examiner that the coffee he drank was decaffeinated. 

On remand, the AOJ should provide the Veteran an opportunity to supplement the record with his updated private treatment records from Dr. Chenault, and inquire as to whether he ever underwent evaluation or treatment by Dr. McCoy, as noted by Dr. Cobb in January 2011. The AOJ should also obtain the Veteran's updated VA treatment records.

Also, on remand, the AOJ should obtain a medical opinion that addresses more completely whether or not the Veteran has Parkinson's disease in that his tremors are a symptom or manifestation of Parkinson's disease; and addresses the etiology of any tremors of record during the course of the appeal. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's treatment records maintained by the VA Medical Center (VAMC) in Little Rock, Arkansas, dated from March 2015 to the present. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2. Contact the Veteran and inquire as to whether he saw the physician cited by Dr. Cobb, Dr. McCoy, in his referral for evaluation in January 2011. Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to the VA, and request that he complete such in order to secure his updated private treatment records from Dr. Chenault, and his private treatment records from Dr. McCoy, if any. Advise the Veteran that he may submit such records if he so chooses. Any and all responses, including negative responses, must be properly documented in the claims file and the Veteran must be so informed.
3. Then, forward the claims file to the VA examiner who conducted the June 2011 VA examination. If additional testing or studies are required, the examiner should state such and the Veteran should be scheduled for a VA examination. The examiner should respond to the following:

(a) The examiner should discuss his June 2011 findings and offer a reasoned conclusion as to whether the Veteran has Parkinson's disease and that his tremors are a symptom or manifestation of Parkinson's disease. The examiner should specifically address the propriety of Dr. Chenault's February 2011 diagnosis of Parkinson's tremors, followed by her March 2011 and April 2011 diagnosis of tremors, as well as the Veteran's assertion, made at the November 2015 Board hearing, that he drinks decaffeinated coffee.

(b) If the examiner offers a reasoned conclusion that the Veteran does not have Parkinson's disease, and that his tremors are not a symptom or manifestation of Parkinson's disease, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's tremors were incurred in or aggravated by active service, specifically, his presumed exposure to herbicides.

The claims file, including a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion and/or examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the examiner cannot answer the above questions without resorting to mere speculation, the examiner should state why this is so.

4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his attorney with a Supplemental SOC (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

